DONALD L. CORBIN, Justice, dissenting. I think it is crystal clear that the legislature engaged in the prohibited practice of logrolling when it included section 3, which increases the maximum rate of interest that may be charged on loans and contracts, in what has now |inbeen codified as amendment 89 to the Arkansas Constitution. In so doing, the legislature violated the requirement of article 19, section 22, that it not submit more than three amendments at the same time, as well as the requirement that amendments “be so submitted as to enable the electors to vote on each amendment separately.” Therefore, I respectfully dissent. Amendment 89, as submitted and approved, contains multiple sections, each concerning various aspects of economics or lending. First, section 1 lifts the restrictions on interest rates applicable to bonds issued by and loans made by or to governmental entities. Section 2 harmonizes with federal law the current restrictions on loans by federally insured depository institutions. Section 3 establishes the maximum rate of interest on all other loans and contracts at seventeen percent per annum. Section 4 is concerned with bonds for energy-efficiency projects. The State and the Intervenors both argue, in essence, that this was one economic package aimed at removing impediments to economic development. I can agree with this assertion, with one notable exception — section 3. I simply fail to see how raising the maximum cap on interest rates from six percent (6%) per annum to seventeen percent (17%) per annum encourages economic development. Indeed, I think it was a clever, but invalid, attempt to include a less favorable section in the midst of more favorable sections. This court has addressed a similar issue in only one prior case, Brockelhurst v. State, 195 Ark. 67, 111 S.W.2d 527 (1937). There, in the course of his criminal appeal, the appellant argued that amendment 21 was not adopted in compliance with section 19, article 22. Specifically, the appellant asserted that the amendment did not allow electors to vote on each|,Tamendment separately because it submitted two questions in one amendment. The amendment at issue in Brockelhurst provided that a prosecuting attorney could charge a person with a crime by filing an information in lieu of an indictment by a grand jury. A second provision in the amendment directed the legislature to determine by law the amount, method, and payment of salaries of prosecuting attorneys. This court rejected the appellant’s challenge to the amendment on the basis that both sections related to the same subject, namely the prosecuting attorney. The court in Brockelhurst provided little in the way of analysis to support its conclusion. I believe that the decision in Cottrell v. Faubus, 233 Ark. 721, 723, 347 S.W.2d 52, 53 (1961), is more instructive. There, this court discussed the single-subject requirement set forth in article 5, section 30, which governs appropriations bills, and explained that the purpose of the single-subject rule was “to prevent the inclusion of separate and unrelated appropriations in a single bill, because that practice opens the door to the evils that have come to be known as logrolling and pork barrel legislation.” Granted, article 19, section 22, does not expressly impose a single-subject requirement on amendments, but it does require that the legislature submit amendments so that voters may cast a vote on each amendment separately. I do not believe the voters of this state were given that option when presented with amendment 89. Moreover, I believe the purpose of the single-vote requirement in article 19, section 22 is essentially the same as that single-subject rule of article 5, section 30; namely, to prevent logrolling. _]_yiWhile our court has never defined “logrolling,” the Maryland Court of Appeals explained that it occurs when two or more propositions essentially dissimilar in subject matter are submitted to the electorate in one amendment so that the voter may cast one vote on the measure as a whole. Andrews v. Governor of Maryland, 294 Md. 285, 449 A.2d 1144 (1982). As a result, voters are forced to vote for provisions they might not favor in order to secure passage of the provisions that are favored. The practice of logrolling is clearly violative of the requirement that amendments be presented so that they can be voted upon separately by the electors. I am mindful of the deference generally afforded a constitutional amendment referred by the legislature, especially one that has been approved by a majority of the electorate. In Chaney v. Bryant, 259 Ark. 294, 532 S.W.2d 741 (1976), this court held that after a proposed constitutional amendment has been ratified by the people, every reasonable presumption, both of law and fact, will be indulged in favor of its validity. Id. First, I question whether such deference is warranted where, as here, we are called upon to review the legitimacy of the process in referring the amendment, as opposed to the substance of the amendment. Regardless, even applying this deferential standard, I still believe that amendment 89 is invalid. It is so patently obvious that this amendment was drafted with the purpose of including the less favorable increase on interest rates with the more favorable bond and lending issues, that there is no reasonable presumption that favors the amendment’s validity. Those defending amendment 89 would have us believe that almost tripling the maximum allowable rate of interest on loans and contracts will encourage economic development. The only thing it will encourage is predatory lending practices, which can in actuality stifle economic development. | ^Second, even though we afford deference to an amendment once it has been approved by the people, it does not mean that we should turn a blind eye to the amendment if it is constitutionally infirm. In fact, just over two months ago, this court held Initiated Act No. 1, codified at Arkansas Code Annotated sections 9-8-301 to -306 (Repl.2009), to be unconstitutional. Ark. Dep’t of Human Servs. v. Cole, 2011 Ark. 145, 380 S.W.3d 429. In that case, this court found the voter-approved act to be unconstitutional because it burdened the fundamental right to privacy implicit in our constitution. Likewise, the fact that the voters approved amendment 89 does not cure the defect that resulted from the legislature’s violation of the requirements found in article 19, section 22. For the foregoing reasons, I believe section 3 of amendment 89 is not reasonably related to the other provisions of the amendment. While the State asserts that the theme of amendment 89 is “debt instruments,” it further argues that the purpose of the amendment is “to make changes to lending and financial transactions intended to further economic development.” I reiterate my belief that section 3 in no way furthers economic development and should therefore be held invalid pursuant to the sev-erability clause of section 9 of amendment 89. Additionally, I disagree with the majority’s conclusion that section 7-9-204 is unconstitutional. This court has held that a general statute must yield to a specific statute involving the particular subject matter. Save Energy Reap Taxes v. Shaw, 374 Ark. 428, 288 S.W.3d 601 (2008). This same maxim of statutory interpretation applies here. Section 7-9-204 114generally requires the secretary of state to use the title of the joint resolution but, here, the legislature in HJR 1004 specifically directed the secretary of state to use another ballot title. Thus, while I agree with the majority’s conclusion that Forres-ter’s challenge to the ballot title is without merit, I reach that conclusion based on a different analysis. Accordingly, I respectfully dissent.